Civil action to recover on promissory note alleged to have been executed by the defendant to the First National Bank of New Bern, duly transferred and endorsed to the plaintiff for a valuable consideration before maturity and without notice of any defect or equity, constituting the plaintiff a holder thereof in due course.
Upon denial of liability to plaintiff and equities set up against the receiver of the First National Bank of New Bern, the defendant asked that said receiver be made a party to this action. Motion allowed. Plaintiff appeals.
Dismissed on authority of Trust Co. v. Whitehurst, ante, 504.
Appeal dismissed.